176 F.3d 473
June C. Toth, David J. Toth, Briana Paige Ravenscroft, Byher Mother, Next Friend, June C. Toth, AnthonyDavid Toth, Andrew Robert Toth, By TheirFather, Next Friend, David J. Tothv.William C. Lauerman, M.d., Robert S. Waskowitz, M.D.,Presbyterian-University Hospital of Pittsburgh, Universityof Orthopaedics, Inc., University of Pittsburgh ofCommonwealth System of Higher Education
NO. 98-3127
United States Court of Appeals,Third Circuit.
January 27, 1999

1
Appeal From:  W.D.Pa.


2
Affirmed.